Order entered May 13, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00709-CR

                                  WILLIAM AUTREY, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-16130-Q

                                           ORDER
       The Court REINSTATES this appeal.

       On March 11, 2014, we ordered the trial court to make findings regarding the

completeness of the record. We ADOPT the findings that: (1) at the time this case was tried,

appellant had eight other cases pending in Dallas County; (2) appellant was represented by

several different attorneys at different stages of the proceedings and that various motions were

filed and hearings were held by different attorneys throughout different stages of the

proceedings; (3) several motions filed on appellant’s behalf by various counsels contained all

eight case numbers in the headings; (4) the Clerk’s Record should be supplemented with any and

all motions that contain trial cause no. F10-16130-Q that may have been scanned in the other

seven cases against appellant.
        We ORDER the Dallas County District Clerk to file a supplemental record, within

THIRTY (30) DAYS from the date of this order, that contains any and all motions that contain

the trial cause no. F10-16130-Q and that may have been scanned in under the other seven cases

pending against the appellant.

        We GRANT appellant’s March 7, 2014 third motion for extension of time to file

appellant’s brief.

        We ORDER Valencia Bush to file appellant’s brief within SIXTY (60) DAYS from the

date of this order.


                                                  /s/    DAVID EVANS
                                                         JUSTICE